                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


_________________________________________
                                          )
ERICKA V. KEM f/k/a,                      )
ERICKA V. SANDOVAL                        )
                                          )
            Plaintiff,                    )
                                          )
               v.                         )                 CIVIL ACTION
                                          )                 NO. 16-40172-TSH
NANCY A. BERRYHILL,                       )
Acting Commissioner of Social Security,   )
                                          )
            Defendant.                    )
_________________________________________ )




    ORDER AND MEMORANDUM ON PLAINTIFF’S MOTION FOR ORDER
 REVERSING DECISION OF COMISSIONER (Docket No. 18) AND DEFENDANT’S
MOTION FOR ORDER AFFIRMING DECISION OF COMMISSIONER (Docket No. 20)
                                      December 11, 2018
HILLMAN, D.J.
       This is an action for judicial review of a final decision by the Commissioner of the Social

Security Administration (“Commissioner”) denying the application of Ericka Kem (“Plaintiff”)

for Social Security Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) benefits because the Commissioner held that Plaintiff’s impairments did not render her

disabiled. Plaintiff has filed a Motion for Order Reversing the Decision of the Commissioner

(Docket No. 18), and the Commissioner has filed a cross Motion to Affirm the Commissioner’s

Decision. (Docket No. 20). For the reasons set forth below, Plaintiff’s motion (Docket No. 18) is

granted and Defendant’s motion (Docket No. 20) is denied.
                                            Background

                                   1. Procedural History

       On March 24, 2014, Plaintiff filed for DIB and SSI. (AR 32, 211-212, 218-228). Plaintiff

claimed she was unable to work since March 4, 2014. (AR 211, 218). Both applications were

denied. (AR 129-134, 139-144). A hearing was subsequently held before an Administrative Law

Judge (“ALJ”) on July 28, 2015. (AR 48-74). On August 31, 2015, the ALJ found that Plaintiff

was not disabled. (AR 26-42). On October 18, 2016, the Appeals Council denied Plaintiff’s

request for review (AR 4-9), thus making the ALJ’s decision the final decision of the

Commissioner. Plaintiff has exhausted her administrative remedies, and this case is therefore now

ripe for review under 42 U.S.C. §§ 405(g) and 1383(c)(3).

                                        2. Medical History

       On January 9, 2014, Dr. Cruz wrote that Plaintiff was “diagnosed with depression and

anxiety. Due to increased stress exacerbation of her depression/anxiety, we recommend that

patient changes her job title/job position.” (AR 426). Plaintiff’s depression and anxiety were

caused by several factors including a traumatic childhood in a warzone and being sexually abused

in her early twenties. (AR 640; 565).

       On January 16, 2014, Plaintiff was admitted to the neurological department at UMass

Memorial Medical Center for numbness on her left side and the possibility of a seizure. (AR 408).

The attending physician found Plaintiff alert and oriented to three spheres, she seemed anxious but

not agitated, her fluency and comprehension were normal, there was no pronator drift, and she had

a mild slightly high amplitude tremor in her bilateral upper extremities. (AR 411). Further,

Plaintiff’s strength was observed as five out of five, she had decreased sensation in her face and

left upper extremity, her Romberg test was negative, and her cerebellar function and gait were


                                                  2
normal. (AR 411). While she was hospitalized, Plaintiff had an EEG which was normal and a CT

scan of her head which revealed numerous scattered calcifications throughout both cerebral

hemispheres that could represent sequalae of prior granulomatous disease. (AR 414). On January

18, Plaintiff was discharged with a prescription for an increased dose of Tegretol. (AR 408).

       On January 27, 2014, following her hospitalization, Dr. Jennifer Moodie wrote, “no driving

for 6 months. Activity as tolerated, no heavy weight lifting, no pushing or pulling of heavyweights,

no strenuous activity, do not lock bathroom doors from inside when alone at home. Diet should

be containing less than 2 g of sodium per day.” (AR 472).

       On March 11, 2014, Dr. Cruz wrote that Plaintiff “has symptoms of depression and anxiety

due to her work.” (AR 425). On March 27, 2014, Courtney Petter, LMHC, completed a Psychiatric

Disorder Form. (AR 485-487). Ms. Petter concluded that Plaintiff’s Global Assessment of

Functioning (“GAF”) score was 56, 1 she was oriented to three spheres, and there were no

concentration and attention deficits (AR 485). Further, Ms. Petter diagnosed Plaintiff with major

depressive disorder. Id.

       On March 28, 2014, Dr. Cruz saw Plaintiff, who complained that she was continuing to

have memory problems. He noted she was “working in housekeeping” though recently, she

slipped and fell on her right side. (AR 491). Dr. Cruz also recommended that Plaintiff speak with

a neurologist about her memory loss and headaches. (AR 492). Dr. Cruz opined that Plaintiff’s

“memory loss can be due to her depression/anxiety. This can also be due to the Topamax

medication. However, we cannot stop this medication because of his or her seizure.” (AR 494).




1
  A GAF score between 51 and 60 indicates moderate symptoms or moderate difficulty in social,
occupational or school functioning. See Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of
Mental Disorders (DSM–IV) 34 (4th ed., text rev. 2000).

                                                 3
       During the summer of 2014, Plaintiff began treating with Margot Pagan, MA. In her initial

assessment, Ms. Pagan assigned Plaintiff a GAF score of 56 and noted Plaintiff suffered from

anxiety and depression. (AR 532-42). Plaintiff continued treating with Ms. Pagan through July

2015. During that time, Ms. Pagan Ms. Pagan noted Plaintiff was “extremely challenged by

symptoms of depression” (AR 805) and found no significant changes in Plaintiff’s mood/affect,

thought process/orientation, behavior/functioning, or medical conditions. (AR 790-827, 848-860).

       On July 28, 2014, Plaintiff again presented to UMass Memorial Medical Center. Dr. Butler

noted that Plaintiff had a few beers the night before and then had intentionally taken more than 10

Baclofen in a suicide attempt. (AR 576).         Her suicide risk assessment tools noted severe

depression, preoccupation with hopelessness, despair, feelings of worthlessness, and continued

suicidal thoughts. Id. On assessment, Plaintiff was anxious, crying, and depressed. Id. In addition,

Dr. Butler found Plaintiff to be a low suicide risk. (AR 570). The same day, Plaintiff was seen by

Michael Lebeaux, a therapist affiliated with Community Health Link, and he assigned her a GAF

score of 50. 2 (AR 645).

       On August 5, 2014, Plaintiff treated with Ronald Gobeil, DO. (AR 564). Plaintiff reported

being depressed and anxious. Dr. Gobeil reported that Plaintiff was dysphoric over her job

situation and hesitant to find a new job, maybe because she feared a similar situation as her last

job where she had problems with a co-worker. (AR 564). Two days later, Plaintiff again treated

with Dr. Cruz. Plaintiff informed Dr. Cruz about her suicide attempt and Dr. Cruz noted that she

presented with depression. (AR 549).

       On October 21, 2014, Plaintiff was treated at the neurology clinic and reported that she had

a seizure the previous weekend. Plaintiff reported “deep depression” and that Topamax was


2
 A GAF score between 41 and 50 indicates severe symptoms or severe difficulty in social, occupational
or school functioning. See DSM–IV 34.

                                                  4
worsening he memory problems. On examination, Drs. Chu and Ramirez found that Plaintiff

denied suicidal ideation, she was alert and oriented to three spheres, her upper extremity strength

was rated as five out of five, her lower extremity strength was four plus out of five, and her

sensation, gait, cerebellar function, and coordination were normal. (AR 565, 567). Further, Dr.

Chu concluded that Plaintiff’s seizures were uncontrolled and therefore ordered an extended EEG

and increased her dosage of carbamazine. (AR 568). On October 26, 2014, Plaintiff was again

treated at the UMass Memorial Medical Center and reported that she had a seizure. The EMT

reported, however, that it appeared that she had a panic attack. (AR 785).

       On June 3, 2015, John Fleming, LMHC, RN, noted that Plaintiff reported experiencing

increased stress, resulting in increased anxiety and depression (AR 649). Nurse Fleming then

found Plaintiff was oriented to four spheres, she was not experiencing any delusions or

hallucinations, her though process was linear, she was easily engaged with a tearful affect at times,

and she had passive suicidal ideation with no intent. (AR 651). Further, Nurse Fleming assigned

Plaintiff a GAF score of 55. (AR 657).

       Plaintiff continued to receive treatment from Island Counseling Center through July 2015.

(AR 680-691). During that period, Dr. Gobeil noted that Plaintiff was anxious, depressed, and

dysphoric. Id.

       From June 11, 2015 to July 17, 2015, Plaintiff participated in an outpatient day program.

(AR 692-717). Notes from the program reflect Plaintiff being observed as “upset” and “really

depressed.” (AR 690; 694). Dr. Nesr, a psychiatrist, diagnosed Plaintiff with PTSD, depression,

and anxiety. (AR 706). In addition, she was assigned a GAF score of 45. (AR 710).

       On June 16, 2015, Plaintiff presented to the ER for facial numbness. (AR 740). It was

noted that due to her ongoing seizures, “all seizure precautions apply for 6 months from the date



                                                 5
of the last seizure.” (AR 741). The same day, Plaintiff had a CT scan of her head that revealed no

acute abnormalities and was unchanged from the prior scan in January 2014. (AR 747). The next

day, Plaintiff treated with Dr. Gobeil. She appeared anxious and depressed. (AR 62). On June 30,

2015, Plaintiff reported intense anxiety to Ms. Pagan. On July 22, 2015, Plaintiff reported to Ms.

Pagan that she was feeling better after a three-day hospitalization. (AR 858).

       On July 14, 2015, Plaintiff again presented to UMass memorial Medical Center

complaining of suicidal thoughts, stating that she did not want to live and wanted to take pills. (AR

762). On examination, the attending provider found Plaintiff alert and oriented to three spheres,

her affect was anxious, she was crying, and her speech was normal. (AR 763, 767). The same day,

Ms. Pagan submitted a Mental Medical Source Statement. (AR 661-666). Ms. Pagan noted that

she had been treating Plaintiff biweekly since June 20, 2014 and wrote that Plaintiff had “severe

symptoms of depression according to a major depression inventory (7/14/15) severe symptoms of

anxiety according to the Hamilton [A]nxiety [S]cale.” Further, Ms. Pagan noted Plaintiff’s “severe

difficulties” recovering and need for long-term continued care to overcome her symptomology.

(AR 661). According to Dr. Pagan, Plaintiff would be unable to complete a normal workday and

workweek without interruptions form her symptom’s accept instructions and respond

appropriately to criticism, respond properly to changes in routine work setting, deal with normal

work stress, be aware of normal hazards, and take appropriate precautions. She found Plaintiff

would be off task 25% of the day and absent six days or more a month due to her mental health

symptoms. (AR 666).

       Similarly, on July 16, 2015, Dr. Gobeil completed a Mental Medical Source Statement. He

concluded that Plaintiff would be unable to complete a normal workday and workweek without

interruptions from her symptoms, accept instructions and respond appropriately to criticism,



                                                 6
respond properly to changes in routine work setting, deal with normal work stress, and be aware

of normal hazards and take appropriate precautions. According to Dr. Gobeil, Plaintiff “would be

off task 33% of the day and absent six days or more a month due to her mental health symptoms.”

(AR 666).

       On July 22, 2015, Dr. Cruz again concluded that Plaintiff was disabled because “she gets

anxious at work. She has no energy to do things due to depression.” (AR 720). In his opinion,

Plaintiff would be absent from work more than three days per month and off task more than 30%

of the day if she returned to work. Id. Therefore, he concluded “within a reasonable degree of

medical certainty” that Plaintiff was “unable to obtain and retain work in a competitive work

environment, 8 hours per day, 5 days per week.” Id.

                                        3. Hearing Testimony

       On July 28, 2015, Plaintiff testified at a hearing before the ALJ. She testified that she did

not feel like she had improved since March of 2015 and that she continued to treat at a mental

health facility Monday to Friday 9:00 a.m. to 3:00 p.m. (AR 54). Further, she said that she left her

previous job because of stress and worsening depression. (AR 55). Plaintiff told the ALJ that she

cries frequently, struggles with concentration, and has panic attacks approximately three times per

week. (AR 56; 62). Finally, Plaintiff testified that she tried to work as a housekeeper but she “was

very, very slow and . . . got a complaint from [her] supervisor, and . . . somedays [she] was okay,

and other days [she] was very anxious, and depressed and crying and . . . couldn’t do the job.” (AR

62).

                                       Standard of Review
       This Court may not disturb the Commissioner’s decision if it is grounded in substantial

evidence. 42 U.S.C. 405(g); 1383(c)(3). Substantial evidence exists when there is sufficient

evidence that a reasonable person could agree with the conclusion. Rodriguez v. Sec’y of Health

                                                 7
& Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).               Thus, this Court must uphold the

Commissioner’s findings “if a reasonable mind, reviewing the evidence in the record as a whole,

could accept it as adequate to support his conclusion, even if the administrative record could

support multiple conclusions.” Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st

Cir. 1991) (quotation marks and citation omitted).

                Standard of Entitlement to Social Security Disability Insurance
        A claimant is disabled for purposes of DIB if he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). “Unable to engage in any substantial

gainful activity” means the claimant “is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or whether he

would be hired if he applied for work.” 42 U.S.C. § 423(d)(2)(A).

        The Commissioner assesses a claimant's impairment under a “five-step sequential

evaluation process” outlined in the statute. See 20 C.F.R. § 404.1520.

        The hearing officer must decide: (1) whether the claimant is engaged in “substantial gainful

activity”; (2) whether the claimant suffers from a “severe impairment”; (3) whether the impairment

“meets or equals” one of the listed impairments contained in Appendix 1 to the regulations; (4)

whether the claimant’s residual functional capacity (“RFC”) 3 precludes him from engaging in


3
  Before proceeding to steps four and five, the Commissioner must assess the claimant's (“RFC”), which
the Commissioner applies at step four to determine whether the claimant can perform past relevant work
and at step five to determine if the claimant can perform any other work. See 20 C.F.R. § 404.1520. “RFC
is an administrative assessment of the extent to which an individual's medically determinable

                                                   8
previous relevant employment; and (5) whether the claimant’s RFC precludes him from doing any

work considering the claimant's age, education, and work experience. Id. If the hearing officer

concludes at any step of the evaluation process that the claimant is or is not disabled, the inquiry

does not continue to the next step. See id.

        The claimant has the burden of showing that he is disabled through step four of the analysis.

At step five, however, the burden shifts to the Commissioner who must show that there are jobs in

the national economy the claimant can perform notwithstanding his impairments. See Goodermote

v. Sec'y of Health & Human Servs., 690 F.2d 5, 7 (1st Cir. 1982).

                                          The ALJ’s Decision
        At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since March 4, 2014, the alleged onset date of her disability. (AR 35). At step two, the ALJ

determined that Plaintiff’s “seizure disorder/cysticercosis, anxiety/post-traumatic stress disorder

(PTSD), depression, [and] cervicalgia” were severe impairments. Id. At step three, the ALJ held

that Plaintiff “does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in” Appendix 1 to the regulations. (AR 39).

Then, the ALJ found that Plaintiff had the RFC to perform:

        [T]he full range of light work as defined in 20 CFR 404.1567(b) and 416.967(b),
        however she could not be exposed to hazardous equipment or unprotected heights,
        and could remember and carry out no more than simple instructions, and could have
        no more than occasional contact with others.

(AR 40). At step four, the ALJ found that Plaintiff “is capable of performing past relevant work

as a document imaging specialist. This work does not require the performance of work-related

activities precluded by the claimant’s residual functional capacity.” (AR 41). Alternatively, the



impairment(s), including any related symptoms, such as pain, may cause physical or mental limitations or
restrictions that may affect his or her capacity to do work-related physical and mental activities.” SSR 96-
8p, 1996 WL 374184, at *2 (July 2, 1996).

                                                     9
ALJ found that at step five of the analysis, that “considering the claimant’s age, education, work

experience, and residual functional capacity, there are other jobs that exist in significant numbers

in the national economy that [Plaintiff] also can perform.” Id. Consequently, the ALJ held that

Plaintiff “has not been under a disability, as defined in the Social Security Act, from March 4,

2014, through the date of this decision.” (AR 42).

                                             Discussion

                                          1. Lay Knowledge

       “With a few exceptions . . . an ALJ, as a lay person is not qualified to interpret raw data in

a medical record.” Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15, 17 (1st Cir.

1996). Therefore, for an ALJ to make a disability determination, “an expert’s RFC evaluation is

ordinarily essential unless the extent of functional loss, and its effect on job performance, would

be apparent even to a lay person.” Santiago v. Sec’y of Health & Human Servs., 944 F.3d 1, 7 (1st

Cir. 1991). In addition, an ALJ may not simply disregard relevant evidence, particularly when

that evidence bolsters the claimant’s entitlement to benefits. See Nguyen v. Chater, 172 F.3d 31,

35 (1st Cir. 1999) (“The ALJ was not at liberty to ignore medical evidence or substitute his own

views for uncontroverted medical opinion.”); Dedis v. Chater, 956 F. Supp. 45, 51 (D. Mass 1997)

(“While the ALJ is free to make a finding which gives less credence to certain evidence, he cannot

simply ignore . . . the body of evidence opposed to . . . [his] view.”) (quotation marks and citations

omitted).

       Plaintiff argues that the ALJ substituted his lay knowledge for uncontroverted medical

evidence to formulate Plaintiff’s RFC. The ALJ concluded that Plaintiff “has the residual

functional capacity to perform the full range of light work as defined in 20 CFR 404.1567(b) and

416.967(b), however she could not be exposed to hazardous equipment or unprotected heights,



                                                 10
and could remember and carry out no more than simple instructions, and could have no more than

occasional contact with others.” (AR 40). Defendant argues that in formulating this RFC, the ALJ

relied on the opinions of Dr. Bahnassi, Dr. Nesr, and Courtney Petter, LMHC, all of which he gave

moderate weight. (AR 38-39).

                                              a. Dr. Bahnassi

       On March 12, 2013, Dr. Bahnassi found that Plaintiff was alert and oriented to three

spheres, there was no evidence of overt psychosis, her memory and cogntivie functioning were at

baseline, her thought process was goal-oriented, her speech was normal, and she had no looseness

of associations or flights of ideas. (AR 379). Two months later, Dr. Bahnassi observed that

Plaintiff was again oriented to three spheres, her affect was appropriate, her speech was normal,

her memory and cognitive functioning were at baseline, her insight and judgment were fair, and

there was no evidence of overt psychosis or suicidal ideation. (AR 378). Thereafter, however, it

does not appear that Plaintiff continued treating with Dr. Bahnassi. Since Plaintiff alleged

disability beginning on March 14, 2014, Dr. Bahnassi’s records are simply not probative of a

disability beginning almost one year later. Therefore, Dr. Bahnassi’s findings do not support the

ALJ’s RFC determinations.

                                                b. Dr. Nesr

       Although Dr. Nesr assigned Plaintiff a GAF of 45, the ALJ concluded that Dr. Nesr did not

feel Plaintiff’s symptoms were work preclusive. (AR 37). See Querido v. Barnhart, 344 F. Supp.

2d 236, 246 (D. Mass. 2004) (concluding that a raw GAF score, “without more, does not give a

fact finder significant insight into whether [Plaintiff] can perform some type of competitive work”

since a score of 41-50 indicates “serious symptoms . . . OR any serious impairment in social,

occupational, or school functioning.” (citing DSM–IV 34). The ALJ cited Dr. Nesr’s findings that



                                                11
Plaintiff’s memory was adequate, her mood was calm, and her manner cooperative as evidence

that Dr. Nesr did not believe that Plaintiff’s condition precluded employment. (AR 707; 37). This

conclusion, however, is quite the inferential leap. Indeed, on the same page in the record, Dr. Nesr

noted that Plaintiff was overwhelmed, depressed, and entertained thoughts of self-harm. Id.

Therefore, it is difficult to extrapolate from Dr. Nesr’s findings that Plaintiff had the RFC to engage

in meaningful employment especially when his description of Plaintiff’s symptoms is considered

in conjunction with the GAF assessment.

                                                c. LMHC Petter

       The ALJ also gave moderate weight to the opinion of LMHC Petter. Ms. Petter found that

Plaintiff was depressed, anxious, and struggled to cope with the traumas she had experienced. (AR

863). Ms. Petter noted that Plaintiff’s issues with her male coworker triggered her trauma issues.

Id. In Ms. Petter’s opinion, Plaintiff “was debilitated [by] her extreme depressive and anxious

symptoms, as well as the seizures.” (AR 863). Similar to the evidence from Dr. Nesr, it is difficult

to infer an RFC permitting a full range of light work from Ms. Petter’s conclusions. The only

evidence in Ms. Petter’s records that would seem to support the ALJ’s finding is that she assigned

Plaintiff a GAF score of 56. (AR 485). But “[t]he GAF is a diagnostic tool developed by an

association of medical professionals; it was not intended to be a yardstick for measuring disabilities

within the scope of the Social Security Act.” Resendes v. Astrue, 780 F. Supp. 2d 125, 138 (D.

Mass. 2011). Thus, without more, it was improper for the ALJ to base an RFC finding on

Plaintiff’s GAF score.

       Consequently, I find that the ALJ necessarily relied on his lay opinion in formulating the

RFC as there was no substantial evidence in the parts of the record on which he relied that could

have reasonably supported his findings. Cf. Yearling v. Colvin, 292 F. Supp. 3d 515, 519 (D. Mass.



                                                  12
2017) (“In making that finding, the ALJ considered evidence from State Agency doctors . . . and

gave their opinions great weight. They found Yearling was capable of performing light physical

activity. The ALJ also gave great weight to the opinions of [other] State Agency doctors . . . who

concluded Yearling was mentally capable of performing simple tasks.” (emphasis added)).

                                 2. Discounting Treating Opinions

       Next, Plaintiff contends that the ALJ failed to state good reasons for choosing not to rely

on the opinions of Dr. Gobeil, LICSW Pagan, and Dr. Cruz. Treating sources are typically given

special deference. See 20 C.F.R. § 404.1527(c)(1); 416.927(c)(1) (“Generally, we give more

weight to the opinion of a source who has examined you than the opinion of a source who has not

examined you.”); see also Richards v. Hewlett-Packard Corp., 592 F.3d 232, 240 n. 9 (1st Cir.

2010) (“[T]reating physicians’ opinions are ordinarily accorded deference in Social Security

disability proceedings.”). Thus, a treating source opinion that is well-supported by objective

evidence and not inconsistent with the record is accorded “controlling weight.” 20 C.F.R.

§ 404.1527(c)(2). “If not ‘controlling,’ the treating opinion must still be evaluated against six

criteria in order to fulfill the mandate that the ALJ ‘always give good reasons’ when determining

the weight a treating opinion deserves.” Santana v. Colvin, 2016 WL 7428223, at *3 (D. Mass.

Dec. 23, 2016); see also 20 C.F.R. § 404.1527(c) (identifying the six relevant criteria which tend

to support or contradict a medical opinion).

       An ALJ is “entitled to resolve conflicts in the record, and may reject the opinion of the

treating physician so long as an explanation is provided and the contrary finding is supported by

substantial evidence.” Tetreault v. Astrue, 865 F. Supp. 2d 116. 125 (D. Mass. 2012) (citations

omitted); see also Keating v. Secretary of Health and Human Services, 848 F.2d 271, 276 (1st Cir.

1988) (“[T]reating physician’s conclusions regarding total disability may be rejected by the



                                               13
Secretary especially when, as here, contradictory medical advisor evidence appears in the

record.”); Arruda v. Barnhart, 314 F. Supp. 2d 52, 72 (D. Mass. 2004) (“The relevant regulations

further permit the ALJ to downplay the weight afforded a treating physician’s assessment of the

nature and severity of an impairment where, as here, it is internally inconsistent or inconsistent

with other evidence in the record including treatment notes and evaluations by examining and

nonexamining physicians.”).

       However, “even when an ALJ does provide reasons for discounting a treating source

opinion, remand is proper if those reasons are ‘unpersuasive’ or ‘significantly flawed.’” Santana

v. Colvin, 2016 WL 7428223, at *3 (quoting Johnson v. Astrue, 597 F.3d 409, 411-12 (1st Cir.

2009)). According to agency policy, “the decision must contain specific reasons for the weight

given to the treating source’s medical opinion, supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator

gave to the treating source’s medical opinion and the reasons for that weight.” SSR 96-2p, 1996

WL 374188, at *5. “These rules are not formalities. They are intended to allow ‘claimants [to]

understand the disposition of their cases,’ and provide a reviewing court with an adequate record

to review disability determinations.” Perry v. Colvin, 91 F. Supp. 3d 139, 152 (D. Mass. 2015).

                                               a. Dr. Gobeil

       The ALJ gave Dr. Gobeil’s opinions no weight because he found “no basis in the record

for those views and, indeed, much evidence in the record which is inconsistent with them,

including his own observations of the claimant made the same day he concluded she was, in effect,

disabled . . . Further support for my conclusions regarding Dr. Gobeil’s views is found at Exhibit

22F, in which he noted during August 2013 that the claimant enjoyed GAF scores of between 85-

90.” (AR 38).



                                               14
       First, the GAF score assigned to Plaintiff is 2013 is irrelevant to this claim as Plaintiff’s

alleged disability began in March 2014. The ALJ contended that Dr. Gobeil, however, “never

explained why two years later, he deemed her disabled, and what caused such a radical change in

her condition.” (AR 39). That Plaintiff’s condition worsened, does not inherently render Dr.

Gobeil’s internally inconsistent.   Indeed, the inability to pinpoint the trigger of deepening

depression and heightened anxiety is an unpersuasive rationale for discounting a treating medical

opinion. Moreover, “[t]he GAF is a diagnostic tool developed by an association of medical

professionals; it was not intended to be a yardstick for measuring disabilities within the scope of

the Social Security Act.” Resendes, 780 F. Supp. 2d at 138.

       Defendant also contends that Dr. Gobeil’s Medical Source Statement and his treatment

records from the same day reveal internal inconsistencies. (AR 38). However, it is difficult to

ascertain what the ALJ found inconsistent. Indeed, on July 16, 2015, Dr. Gobeil noted that Plaintiff

was depressed and anxious. (AR 680). This is consistent with the anxiety and depression noted in

his Medical Source Statement that he believed compromised her ability to maintain employment.

(AR 667-673). Defendant argues that Dr. Gobeil noted the same day that Plaintiff was alert and

oriented, her language was normal, she was not experiencing suicidal ideation, delusions, or

hallucinations, her thought process was within normal limits, and she had no side effects from her

medications. (AR 680-681). But these findings are not inconsistent with findings of anxiety and

depression that allegedly rendered Plaintiff disabled.

       Finally, the ALJ noted “much evidence in the record which is inconsistent” with Dr.

Gobeil’s findings. (AR 38). But the ALJ pointed to no specific parts of the record to support this

conclusory statement. From his opinion, it is impossible for a reviewing court to ascertain which

parts of the record he believed inconsistent with Dr. Gobeil’s findings. See Tetreault, 865 F. Supp.



                                                15
2d at 125 (D. Mass. 2012) (noting an ALJ is “entitled to resolve conflicts in the record, and may

reject the opinion of the treating physician so long as an explanation is provided and the contrary

finding is supported by substantial evidence.” (citations omitted)); SSR 96-2p, 1996 WL 374188,

at *5 (“[T]he decision must contain specific reasons for the weight given to the treating source’s

medical opinion . . . sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.”). 4

                                                 b. LICSW Pagan

        The ALJ gave LICSW Pagan’s views little weight. According the ALJ, “[a]lthough she

has seen the claimant several times, her views are internally and materially inconsistent, in that the

GAF score she awarded the claimant is inconsistent with a status of disability. Likewise, the

functional degrees of limitation Ms. Pagan assessed the claimant as having is inconsistent with a

status of disability.” (AR 39).

        A therapist is not among the “acceptable medical sources” listed in the Social Security

Regulations, see 20 C.F.R. §§ 404.1513(a), 416.913(a), “and an ALJ is granted wide discretion in

weighing a therapist’s opinion.” Gagnon v. Astrue, 2012 WL 1065837, at *5 (citing SSR 06-03p,

2006 WL 2329939 (Aug. 9, 2006)). Thus, “[w]hen deciding how much weight to give a therapist’s

opinion, an ALJ is only constrained by the duty to reach a conclusion supported by substantial

evidence in the record.” Id.

        Regarding the functional limitations noted by Ms. Pagan in her Medical Source Statement,

the ALJ alleges that they are inconsistent with a finding of disability. While the ALJ points to no

specific parts of the record, presumably he refers to Ms. Pagan’s Medical Source Statement. (AR

660). See SSR 96-2p, 1996 WL 374188, at *5 (“[T]he decision must contain specific reasons for


4
 While the ALJ’s interpretation of Dr. Nesr’s findings is inconsistent with the conclusions reached by Dr.
Gobeil, as discussed above, I find the inferences drawn from Dr. Nesr’s records unpersuasive.

                                                   16
the weight given to the treating source’s medical opinion, supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.”

(emphasis added)).

        When assessing Plaintiff’s functional limitations, Ms. Pagan concluded that Plaintiff was

seriously limited in understanding and remembering very short and simply instructions, carrying

out very short and simple instructions, working in coordination with or proximity to others without

being unduly distracted, performing at a constant pace without an unreasonable number and length

of rest periods, and getting along with co-workers or peers without unduly distracting them or

exhibiting behavioral extremes. (AR 663-664). In addition, Ms. Pagan found Plaintiff unable to

meet competitive standards in completing a normal workday and workweek without interruptions

from psychologically based symptoms, accepting instructions and responding appropriately to

criticism from supervisors, responding appropriately to changes in a routine work setting, dealing

with normal work stress, and being aware of normal hazards and taking appropriate precautions.

Id. It is unclear how these functional limitations are “internally and materially inconsistent” with

a finding of disability.

        The ALJ additionally found that the GAF score assigned by Ms. Pagan to Plaintiff was

inconsistent with a finding of disability. On July 22, 2014, Ms. Pagan assigned Plaintiff with a

GAF score of 56. (AR 541). This score indicates moderate symptoms or moderate difficulty in

social, occupational or school functioning. See DSM–IV 34. Plaintiff notes that Dr. Nesr later

assigned Plaintiff a GAF score of 45, (AR 710), which indicates “severe symptoms (e.g., suicidal

ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social,

occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).” DSM–



                                                17
IV 34. Therefore, Plaintiff argues that the later GAF, is consistent with Ms. Pagan’s finding of

disability.

        However, because the ALJ has wide discretion to assess Ms. Pagan’s opinions, I find that

it was reasonable for the ALJ to conclude that the GAF score Ms. Pagan assigned Plaintiff is

inconsistent with her later finding of disability. Therefore, substantial evidence supported the

conclusion that her opinion merited little weight.

                                                 c. Dr. Cruz

        The ALJ gave Dr. Cruz’s opinions little weight because they were “not supported by

medically acceptable clinical or laboratory diagnostic techniques. For example, he observed at

Exhibit 21F that the claimant was likely to suffer a variety of side effects from medication, though

he did not say she actually did suffer from any of them.” (AR 39) (emphasis in original).

        As Dr. Cruz is a treating physician, the ALJ’s rationale for discounting his opinion must

be persuasive. Santana, 2016 WL 7428223, at *3. The ALJ argues that Dr. Cruz’s opinions are

flawed because he does not say if Plaintiff suffered side effects. The ALJ is apparently impugning

Dr. Cruz’s credibility because he answered the questions asked by the Medical Source Statement.

The questionnaire only asks if there is “a reasonable medical probability that [Plaintiff] will

experience side effects from the medication(s)?” (AR 719). Dr. Cruz found concluded that there

was. Id. Further, even if Dr. Cruz failed to properly support these observations, his disability

determination was not grounded only on the likelihood of side-effects from Plaintiff’s medications.

Dr. Cruz also identified psychological conditions that contributed to Plaintiff’s functional

limitations. Id. Indeed, it seems from Dr. Cruz’s questionnaire that in his opinion, Plaintiff’s

psychological conditions played a larger role in her disability. While he believed that side-effects

would “frequently” interfere with Plaintiff’s attention and concentration, he noted that Plaintiff’s



                                                18
stress would “constantly” interfere. Id. Further, Dr. Cruz notes that “she gets anxious at work.

She has no energy to do things due to depression.” (AR 720) (emphasis added). Neither Plaintiff’s

anxiety nor her depression are side-effects of her medications.

       At most, it was reasonable for the ALJ to dismiss Dr. Cruz’s conclusions with respect to

limitations resulting from Plaintiff’s medications.      However, this does not create internal

inconsistencies in Dr. Cruz’s findings as none of his conclusions imply that Plaintiff is not

disabled. Moreover, the ALJ does not point to any specific parts of the record he finds inconsistent

with Dr. Cruz’s determinations. See Arruda, 314 F. Supp. 2d at 72 (concluding that internal

inconsistencies or contradictions with the larger record are acceptable reasons to downplay a

treating physician’s opinion).    As such, the ALJ must offer more persuasive reasons for

discounting the opinion of Dr. Cruz.

                                       3. Credibility Assessment

       Finally, Plaintiff argues that the ALJ’s credibility assessment was not sufficient. In

determining whether a claimant is disabled, the ALJ must consider statements or reports from the

claimant regarding their symptoms and functional limitations. 20 C.F.R. § 404.1529(a);

416.929(a). However, a claimant’s subjective description of symptoms alone cannot establish

disability; the ALJ must also consider any other available evidence, including objective medical

evidence, to determine whether the claimant’s testimony is consistent with the remainder of the

record. 20 C.F.R. § 404.1529(a), (c); 416.929(a), (c). See also Grady v. Astrue, 894 F.Supp.2d 131,

142 (D.Mass.2012). Evaluating the entire record in this manner requires the ALJ to make a finding

about the credibility of a claimant’s statements. SSR 96–7p, 1996 WL 374186 at *1.

       Although the ALJ’s credibility determination warrants deference, he “must make specific

findings as to the relevant evidence he considered in determining to disbelieve the appellant.” Da



                                                19
Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir. 1986); Frustaglia v. Sec'y of

Health & Human Servs., 829 F.2d 192, 195 (1st Cir.1987) (noting that the ALJ’s credibility

determination “is entitled to deference, especially when supported by specific findings.”); see also

Bazile v. Apfel, 113 F.Supp.2d 181, 187 (D. Mass. 2000) (“General findings are insufficient; rather,

the ALJ must identify what testimony is not credible and what evidence undermines the claimant’s

complaints.”).

          Here, the ALJ concluded:

          [T]he claimant’s allegations of disability [are] not fully credible. As regards her
          mental impairments, it appears these are debilitating only in the presence of external
          exasperation (such as an abusive companion or coworker).
                 As regards to her physical impairments, no evidence has been presented
          which would show that, with sufficient accommodation as expressed in my
          assessment of the claimant’s residual functional capacity, she would be unable to
          engage in at least some SGA.

(AR 38).       First, the ALJ’s assessment of Plaintiff’s credibility with respect to her mental

impairments fails simply because it misrepresents the record. On December 15, 2013, LMHC

Petter noted that Plaintiff experienced anxiety because of experiences with a specific male

coworker. (AR 427). 5 While this observation was before the onset of Plaintiff’s alleged disability,

on August 15, 2015, LMHC Petter again noted the problems Plaintiff had with the coworker. (AR

863). But concluding that Plaintiff’s symptoms are debilitating only in the presence of external

exacerbation is belied by a complete reading of LMHC Petter’s findings. LMHC Petter recounted

Plaintiff’s past traumas only to explain her psychological condition. For instance, LMHC Petter

noted that Plaintiff grew up in Nicaragua during the civil war and “lived in chaos.” Id. She fears

her father “since his temper was erratic.” Id. She felt “unsafe in her home as a child” because

“[h]er house had an open section of roof, and at night people would sneak in and walk around.”



5
    The ALJ misattributed this conclusion to Dr. Cruz. (AR 36 n.12).

                                                     20
Id. “She felt unsupported emotionally” by her husband. Id. Finally, she worked with someone

“who tried to intimidate her, and triggered her trauma issues. She had been raped in her early 20’s

and feared this man would do the same.” Id. As a result, LMHC Petter concluded that Plaintiff

was disabled by “her extreme depressive and anxious symptoms.” Id.

       Importantly, LMHC Petter did not conclude that Plaintiff was only disabled when there

were external triggering events. That certain triggers exacerbate Plaintiff’s symptoms is an

unremarkable proposition. This does not mean, however, that she can calmly and happily work in

a building until the roof is removed. Moreover, the record contains opinions that the ALJ

improperly disregarded stating that her psychological conditions preclude employment without

reference to any triggering conditions. Cf. Lappen v. Astrue, 792 F. Supp. 2d 98, 104 (D. Mass.

2011) (holding that the ALJ properly found a claimant not credible because the ALJ “based his

credibility determination on the whole record”, because the claimant “claimed to not be able to get

out of bed on most days, [but] the medical evidence showed that she had engaged in activities

outside her home, including working with a personal trainer”, and because of claimants

“untruthfulness in her interactions with her doctors.” (emphasis added)).

       Regarding Plaintiff’s physical impairments, the ALJ’s rationale for finding Plaintiff not

credible is flawed because he used his own RFC determinations to discredit her testimony. See

Cabral v. Colvin, 2013 WL 4046721, at *8 (D. Mass. Aug. 6, 2013) (“It is improper for an ALJ to

make an RFC determination and then use it to discredit plaintiff’s complaints of pain.”);

Longerman v. Astrue, 2011 WL 5190319, at *15 (N.D. Ill. Oct. 28, 2011) (“As the Seventh Circuit

has made clear, finding statements that support the RFC credible and disregarding statements that

do not ‘turns the credibility determination process on its head.” (quoting Brindisi ex rel. Brindisi

v. Barnhart, 315 F.3d 783, 787-88 (7th Cir. 2003)); Smollins v. Astrue, 2011 WL 3857123



                                                21
(E.D.N.Y. Sept. 1, 2011) (holding that the ALJ “merely compared [claimant’s] statements

regarding her symptoms to his own RFC assessment [and thus] failed to follow the dictates of the

Social Security regulations in performing his credibility assessment.”). Defendant argues that the

ALJ simply noted that “no evidence had been presented which would show that with sufficient

accommodations, as expressed in the RFC finding, she would be unable to engage in some

substantial gainful activity” and that this reasoning “is different form concluding that her

subjective complaints are only supported to the extent that they are consistent with the RFC

finding.” (Docket No. 21, at 19). Contrary to Defendant’s contentions, the ALJ seems to suggest

that Plaintiff’s testimony is presumptively untrue insofar as it contradicts the ALJ’s RFC

assessment. The ALJ implies that the Plaintiff has the burden of presenting objective evidence to

overcome this presumption but “the absence of objective medical evidence supporting an

individual’s statements about the intensity and persistence of pain or other symptoms is only one

factor that the adjudicator must consider in assessing an individuals’ credibility and must be

considered in the context of all the evidence.” SSR 96-7p, 1996 WL 374186 at *6.

                                           Conclusion

       For the reasons stated above, I conclude that the ALJ improperly relied on his lay opinion

in crafting Plaintiff’s RFC. In addition, the ALJ failed to provide adequate reasons for

disregarding medical opinions of Drs. Gobeil and Cruz and for finding Plaintiff’s testimony not

credible. Thus, Plaintiff’s motion (Docket No. 18) is granted, Defendant’s motion (Docket No.

20) is denied, and this case is remanded for a new hearing.

SO ORDERED.

                                                                /s/ Timothy S. Hillman
                                                                TIMOTHY S. HILLMAN
                                                                DISTRICT JUDGE


                                                22
